      Case 1:21-cv-01812-VSB-SDA Document 19 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Roxanne Hancock, on behalf of herself and                                            8/5/2021
 all others similarly situated,

                                 Plaintiff,                     1:21-cv-01812 (VSB) (SDA)

                     -against-                                  ORDER

 HF Holdings, Inc. et al,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

         No later than Thursday, August 12, 2021, Plaintiff shall file a letter regarding the status of

the limited discovery permitted by District Judge Broderick’s Order at ECF No. 15.

SO ORDERED.

Dated:          New York, New York
                August 5, 2021

                                                        ______________________________
                                                        STEWART D. AARON
                                                        United States Magistrate Judge
